DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 3/1/22 is acknowledged.  The traversal is on the ground(s) that the 12 Species are indistinct or dependent, since they all share the same technical features about the projection of the metal layers.  This is not found persuasive, because the Examiner considers the technical features of the projection is a special technical that all Species shares, but the details of each Species beside the technical feature is different from one another and thus it is a burden for the Examiner to do a further search. The requirement is still deemed proper and is therefore made FINAL.
	According to the Applicants, Applicants indicate that claims 1-4, 6-9 and 17-23 read on the elected Species.  Therefore, claims 1-4, 6-9 and 17-23 are considered in this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the printed circuit board recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0300522 (hereafter Tokuyama).
Regarding claim 1, Tokuyama, as shown in figures 1-6, discloses a power module structure, comprising:
a first metal layer (319) disposed on a first reference plane (fig. 4b-c); 
a second metal layer (318) disposed on the first reference plane, wherein the second metal layer (318) is adjacent to the first metal layer;
a third metal layer (315) disposed on a second reference plane, wherein the second reference plane is parallel to the first reference plane;
a fourth metal layer (316) disposed on the second reference plane, wherein the fourth metal layer (316) is adjacent to the third metal layer (315) and is electrically connected to the second metal layer via a connecting bridge (159, see par.90);
at least one first switch (155) comprising a first end electrically connected to the third metal layer (315) and a second end electrically connected to the second metal layer (318); and
at least one second switch (157) comprising a third end electrically connected to the fourth metal layer (316) and a fourth end electrically connected to the first metal layer (319);
wherein a projection (below wire 319a, fig.4c) of the first metal layer (319) and a projection (below wire 315a, fig.4c) of the third metal layer are overlapped on the first reference plane or on the second reference plane to form a first overlapping area (right below terminals 319B-315B area); and
see in and out current in fig. 5b).
Regarding claim 2, Tokuyama discloses the power module structure of claim 1, further comprising:
a first substrate (333; fig.3a) and a second substrate (333, fig.3a), wherein the first metal layer (319) and the second metal layer (318) are disposed on a lower surface of the first substrate, and
the third metal layer (315) and the fourth metal layer (316) are disposed on an upper surface of the second substrate; and
a signal terminal (315L, 325U), the signal terminal being electrically connected, via bonding wires (fig.3a), to a signal end of the first switch and a signal end of the second switch.
Regarding claim 3, Tokuyama discloses the power module structure of claim 1, further comprising:
a first spacer (considering 160/322; fig.4c) electrically connected to the first switch, wherein the first spacer is further electrically connected to one of the second metal layer and the third metal layer, and the first switch is further electrically connected to the other of the second metal layer and the third metal layer; and
a second spacer (considering 160/322; fig.4c) electrically connected to the second switch, wherein the second spacer is further electrically connected to one of the first metal layer and the fourth metal layer, and the second switch is further electrically connected to the other of the first metal layer and the fourth metal layer.
claim 7, Tokuyama discloses the power module structure of claim 1, wherein each first switch and each second switch are serially connected as a pair (fig.4d), and the pairs are arranged in parallel (fig.4a).
Regarding claim 8, Tokuyama (figure 5b) discloses the power module structure of claim 1, wherein the direction of the current flowing through the first metal layer (319) is opposite to the direction of the current flowing through the third metal layer (315) when passing through a third reference plane (perpendicular with 1st and 2nd planes), wherein the third reference plane cuts the first overlapping area vertically.
Regarding claim 9, Tokuyama discloses the power module structure of claim 3, wherein the first switch (155) and the second switch (157) are vertical devices (MOSFET – Diode, see fig. 4d), wherein the first end is electrically connected to the third metal layer (315) and the second end is electrically connected to the first spacer (160) electrically connected to the second metal layer (318); and wherein the third end is electrically connected to the fourth metal layer (316) and the fourth end is electrically connected to the second spacer (160) electrically connected to the first metal layer.
Regarding claim 17, Tokuyama discloses the power module structure of claim 1, wherein at least a portion of the first overlapping area is located between a projection of the first switch area (considering a projection toward the second switch) on the first reference plane and a projection (considering a projection toward the first switch) of the second switch area on the first reference plane, wherein the first switch area is a minimum envelope area of the first switch (considering so), and the second switch area is a minimum envelope area of the second switch (considering so).
claim 18, Tokuyama discloses the power module structure of claim 17, wherein a first signal terminal (315B) is electrically connected to the first switch and a second signal terminal (319B) is electrically connected to the second switch, wherein a lead-out direction of a wire (315A) of the first signal terminal and a lead-out direction of a wire (319A) of the second signal terminal respectively extend away from the first overlapping area (fig.4c). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama.
Regarding claim 4, Tokuyama discloses the power module structure of claim 1, however Tokuyama is silent about wherein the connecting bridge is evenly disposed between the first switch and the second switch (Noted that Tokuyama discloses bridge 159 is in between first and second switches; see fig. 4d).
In re Japikse, 86 USPQ 70.
Regarding claim 6, Tokuyama discloses the power module structure of claim 1, further comprising:
a first power terminal (315B) electrically connected to the third metal layer (315);
a second power terminal (319B) electrically connected to the first metal layer (319); and
a third power terminal (321) electrically connected to the connecting bridge (159);
wherein a projection of the first power terminal (315B) and a projection of the second power terminal (319B) are overlapped on the first reference plane or on the second reference plane (see fig.4c);
wherein a projection (considering along terminal 319B/315B), projected on the first reference plane or projected on the second reference plane, of a connecting area of the first metal layer and the second power terminal is overlapped with a projection (along 315B/319B), projected on the first reference plane or projected on the second reference plane, of a connecting area of the third metal layer and the first power terminal;
wherein the first switches (155) are linearly disposed along a first direction (Y-direction) and the second switches (157) are linearly disposed along the first direction, wherein the first power terminal and the second power terminal are led out in the first direction.

It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have the third power terminal is led out in a direction which is opposite to the first direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 21, Tokuyama discloses the power module structure of claim 1, except wherein a projection, projected on the first reference plane or projected on the second reference plane, of the connecting bridge is overlapped with the first overlapping area.
It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to rearrange the connecting bridge such that a projection, projected on the first reference plane or projected on the second reference plane, of the connecting bridge is overlapped with the first overlapping area, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 22, Tokuyama discloses the power module structure of claim 1, wherein a projection of the second metal layer is overlapped with a projection of the fourth metal layer, on the first reference plane or on the second reference plane, to form a second overlapping area (see figs. 4b-c), except wherein a projection of the connecting bridge, on the first reference plane or on the second reference plane, is located within a coverage of the second overlapping area.
In re Japikse, 86 USPQ 70.
	Regarding claim 23, Tokuyama discloses the power module structure of claim 22, wherein the connecting bridge since the bridge has been rearranged in between the projections of 2nd and 4th metal layers).
	Tokuyama is silent about the bridge is a cylindrical bridge.
It would have been an obvious matter of design choice to change the shape of the connecting bridge to have a cylindrical connecting bridge, since such modification would have involved a mere change in shape of the conductive member.  Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailly, 149 USPQ 233.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama in view of US 2017/0148770 (hereafter Ishino).
Regarding claim 19, Tokuyama discloses the power module structure of claim 3, wherein at least one of the first spacer (160/322) and the second spacer (322/160) one surface of the spacer is connected to the one of metal layers and the other surface is connected to one of the switches), wherein a projection of the first spacer plane and a projection of the second spacer plane on the first reference plane are overlapped (the surface planes are parallel).
Tokuyama does not disclose the projection of the second spacer plane is greater than the projection of the first spacer plane.
Shino, as shown in figure 8, discloses a spacer (15) comprising a first spacer plane (bottom surface) electrically connected to the switches and a second spacer plane (upper surface) electrically connected to a metal layer (16), wherein a projection of the first spacer plane and a projection of the second spacer plane on the first reference plane are overlapped and the projection of the second spacer plane is greater than the projection of the first spacer plane.
It would have been an obvious matter of design choice to change the shape of the connecting bridge to have the projection of the second spacer plane is greater than the projection of the first spacer plane in order to make a space in which bonding wires can be formed in between the switches and the corresponding metal layer (suggested by Shino).
Regarding claim 20, Tokuyama in view of Shino discloses the power module structure of claim 19, except wherein an edge side of the projection of the second spacer plane on the first reference plane protrudes 0.5 to 5 mm from an edge side of the projection of the first spacer plane on the first reference plane; wherein at least one 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein an edge side of the projection of the second spacer plane on the first reference plane protrudes 0.5 to 5 mm from an edge side of the projection of the first spacer plane on the first reference plane; wherein at least one side of the first spacer plane is formed with a recess facing to the second spacer plane, wherein the recess includes a fourth spacer plane connected to the first spacer plane and a third spacer plane connected to the fourth spacer plane, wherein a distance between the third spacer plane and the first spacer plane is greater than 0.1 mm, and a distance between the third spacer plane and the second spacer plane is greater than 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847